Title: To James Madison from Charles Bagot, 26 August 1817
From: Bagot, Charles
To: Madison, James


Dear SirWashington Aug 26. 1817
We had hoped to have availed ourselves during the present month of Mrs. Madisons & your kind invitation to visit you in Virginia. Nothing but the intense heats, which have confined us almost entirely to the house, prevented our proposing to have this pleasure a fortnight ago. We anxiously hope that we are still not too late to be permitted to profit by your goodness, and we shall feel greatly obliged if You will have the kindness to let us know whether it would be perfectly convenient to you to receive us at Montpellier at the beginning of next month. After the 3d. or 4th. of September I shall have dispatched my mail to England, and if you are then at home it would afford us sincere pleasure to have the honor of making our promised visit. With our best compliments to Mrs. Madison I have the honor to be Dear Sir Your obedient and truly faithful sert
Charles Bagot
P. S. Mr. Antrobus requests me to add that if it should not be inconvenient he should have great pleasure in availing himself of the same opportunity of accepting your invitation
CB
